         Case 2:19-cr-00360-AB
   Case 3:20-cr-00343-AET      Document
                           Document     1 Filed
                                    2-1 Filed    06/26/19
                                              04/24/20     Page
                                                        Page 1 of14of 4
                                                                    PageID: 3



                        IN THE UNITED STATES DISTRICT COURT

                     ROR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            CRIMINAL NO.         19-

                v.                                  DATE FILED:

 LOREN VARGA                                        VIOLATIONS:
                                                     16 u.S.C. $$ 1s38(a)(1XE) and 1s40(b)(1)
                                                     (Endangered Species Act - I count)
                                                     16 U.s.C. $$ 3372(a)(1) and 3373(aXlXB)
                                                     (Lacey Act trafficking - 1 count)



                                       INFORMATION
                                           COUNT ONE

                                (Endangered Species Act Violation)

THE UNITED STATES ATTORNEY CHARGES THAT:

       l.      At all times relevant to the indictment, defendant LAREN VARGA was a resident

of Franklin Park, New Jersey.

       2.      The Endangered Species Act ("ESA"), Title 16, United States Code, Sections

l53l et seq., was enacted to provide a program    for the conservation of endangered and

threatened species. The term "endangered species" means any species, or part thereof, which is

in danger of extinction throughout all or a significant portion of its range. Title 16, United States

Code, Section 1532(6).    All   species determined to be endangered under the ESA are listed   in

Title 50, Code of Federal Regulations, Section 17.11. Tiger, (Panthera tigris), is listed as an

endangered species pursuant to the ESA.

       3.      The term "fish or wildlife" means any member of the animal kingdom, including

without limitation any mammal, fish, bird, amphibian, reptile, mollusk, crustacean, arthropod, or
            Case 2:19-cr-00360-AB
      Case 3:20-cr-00343-AET      Document
                              Document     1 Filed
                                       2-1 Filed    06/26/19
                                                 04/24/20     Page
                                                           Page 2 of24of 4
                                                                       PageID: 4



other invertebrate, and includes any part, product, egg, or offspring thereof, or the dead body or

parts thereof.    Title   16 United States Code, Section 1532(8).

          4.      The ESA makes it unlawful to knowingly deliver, receive, carry,transport, or ship

in interstate or foreign commerce, by any means whatsoever and in the course of             a commercial


activity, any endangered species of fish and wildlife. Title 16, United States Code, Sections

1   s38(a)(l )(E) and I s40(b)(1 ).

          5.      Title   16, United States Code, Section   3372(a)(l),   a   provision in the Lacey Act,

makes     it unlawful for a person to transport or sell in interstate or foreign commerce any fish or

wildlife that was sold or transported in violation of or in a manner unlawful under          a law   or

regulation of the United States.

          6.      Tigers (Panthera tigris), are the largest cat species, most recognizable for their

dark vertical stripes on the reddish-orange fur with a lighter underside. Tigers are a long-ranging

species and can disperse over distances of up to 400 miles to reach tiger populations in other

areas. Adult tigers lead largely solitary lives, establishing and maintaining home territories

which they roam. Since the early 20th century, tiger populations have lost at least93oh of their

historic range, being eliminated from Western and Central Asia, the islands of Java and Bali, and

large areas of Southeast Asia and China. Today's tiger range is fragmented, stretching from

Sibera to India and Sumatra. As of 2015, global      wild tiger populations were estimated to be

between approximately 3,000-4,000 mature individuals, with most remaining in small pockets

isolated from each other. Declines in tiger populations are mostly associated with increased

human activity such as habitat destruction, habitat fragmentation, and poaching for fur and body

parts. Tigers have been listed as "endangered" on the ESA since its inception in 1973.




                                                     2
         Case 2:19-cr-00360-AB
   Case 3:20-cr-00343-AET      Document
                           Document     1 Filed
                                    2-1 Filed    06/26/19
                                              04/24/20     Page
                                                        Page 3 of34of 4
                                                                    PageID: 5



       7.       On or about June   l,   2019, in the Eastern District of Pennsylvania and elsewhere,

the defendant

                                            LOREN VARGA

knowingly received, carried, and tansported an endangered species of wildlife, specifically parts

of a tiger in the form of a rug, with a market value greater than $350, in interstate commerce and

in the course of a commercial activity.

       In violation of Title 16, United States Code, Sections 1538(aXlXE) and 1540(bxl).




                                                    3
         Case 2:19-cr-00360-AB
   Case 3:20-cr-00343-AET      Document
                           Document     1 Filed
                                    2-1 Filed    06/26/19
                                              04/24/20     Page
                                                        Page 4 of44of 4
                                                                    PageID: 6



                                            COUNT TWO

                                       (Lacey Act Violation)

THE T]NITED STATES ATTORNEY FURTHER CHARGES THAT:

        1.     Paragraphs one through six of Count One are incorporated here.

       2.      On or about June 1, 2019, in the Eastern District of Pennsylvania and elsewhere,

defendant

                                           LOREN VARGA

knowingly engaged in the receipt, acquisition, and purchase of wildlife with      a market value   in

excess of $350, that is, a tiger rug the defendant received, acquired, and purchased for $6,800,

knowing that the wildlife was taken, possessed, sold, and transported in violation    of   and in a

manner unlawful under, federal law, specifically, Title 16, United States Code, Section

ls38(aX1).

               All in violation of Title   16, United States Code, Sections   3372(a)(l) and

3373(aXlXB).




                                                       WILLIAM M. MCSWAIN
                                                       UNITED STATES ATTORNEY




                                                   4
